Citation Nr: 1416448	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-18 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the creation of an overpayment of Chapter 35 VA educational benefits in the amount of $1,696.73 was properly created.


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1977 to February 1999.  He is presently rated permanently disabled at the 100 percent rate due to service-connected disability.  The appellant is his adult daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs, Regional Office and Education Center in Muskogee, Oklahoma (RO) which collectively determined that the debt of $1,696.73 was validly created through overpayment of VA educational benefits.

In January 2011, the appellant filed a claim of entitlement to waiver of the debt recovery by VA; however, the RO denied the appellant's waiver of the debt in an April 2011 administrative decision.  The appellant did not appeal the denial of her waiver of her debt, and that matter is not on appeal. 


FINDINGS OF FACT

1.  The appellant received VA education benefits for enrollment at Cameron University in six credit hours for the term beginning June 1, 2010, and ending July 27, 2010, and for her enrollment at Cameron University in ten credit hours for the term beginning August 18, 2010, and ending December 18, 2010.  VA processed the enrollment information and the appellant was paid Chapter 35 VA educational benefits for the aforementioned periods of scholastic attendance. 

2.  In August 2010, the appellant's school notified VA of the change in the appellant's status in that she had withdrew from her six credit hours effective July 20, 2010, for the term period from June 1, 2010, to July 27, 2010. 

3.  In August 2010, the appellant was notified that her benefits were stopped to reflect her withdrawal from all six of her credit hours on July 20, 2010, and she was notified of creation of an overpayment due to the appellant having been paid.

4.  In November 2010, the appellant's school notified VA of the change in the appellant's status in that she had withdrew from 10 credit hours effective October 11, 2010, for the term period from August 18, 2010, to December 18, 2010.

5.  In November 2010, the appellant was notified that her benefits were stopped to reflect her withdrawal from all ten of her credit hours on July 20, 2010, and she was notified of creation of an overpayment due to the appellant having been paid.


CONCLUSION OF LAW

The overpayment of Chapter 35 educational assistance benefits in the amount of $1,696.73 was properly created.  38 U.S.C.A. §§ 3531, 3532 (West 2002); 38 C.F.R. §§ 21.3130, 21.3131, 21.3135, 21.3332, 21.4135 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes obligations on VA in terms of its duties to notify and assist claimants.  However, this claim involves Chapter 53 of Title 38 of the Unites States Code, and therefore the duty to notify and assist provisions of the VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435   (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 5103A. 

The rate of education benefits that VA pays under Chapter 35 varies with the schedule of studies, that is, whether the schedule is full time, 3/4 time, 1/2 time, or some other part time schedule.  38 C.F.R. § 21.3131. 

The educational assistance allowance paid to eligible dependents of Veterans under Chapter 35, Title 38, United States Code, will be reduced or terminated on the last date of attendance if the individual withdraws from courses with mitigating circumstances.  38 C.F.R. §§ 21.3130, 21.3135, 21.4135.  If there are no mitigating circumstances, the educational allowance will be reduced or terminated as on the first day of the term in which the withdrawal occurs.  38 C.F.R. §§ 21.3332, 21.4135(e)(1). 

Examples of qualifying mitigating circumstances include: Illness in the individual or her family; a family death; an unavoidable geographical transfer resulting from the individual's employment; an unavoidable change in employment conditions; immediate family or financial obligations beyond the individual's control that require her to suspend pursuit of the program of education in order to obtain employment; discontinuance of the course by the school; unanticipated active duty for training; or unanticipated child care difficulties.  See 38 C.F.R. § 21.3132(d). 

The basic facts in this case are not in dispute.  The appellant was enrolled for six credit hours at Cameron University for the period from June 1, 2010 to July 27, 2010, and she was enrolled for ten credit hours at Cameron University for the period from August 18, 2010 to December 18, 2010.  Based on this enrollment, the appellant was paid educational benefits under 38 C.F.R. § 21.3131(a)(7).  However, on July 20, 2010, the appellant withdrew from all six of her credit hours for the period from June 1, 2010, to July 27, 2010, and on October 11, 2010, she withdrew from all ten of her credit hours for the period from August 18, 2010, to December 18, 2010.  When VA learned of her withdrawal of credit hours from the appellant's school in August 2010 and November 2010, her education benefits were stopped, effective June 1, 2010 and August 18, 2010, respectively.  

The appellant has alleged mitigating circumstances for her withdrawal from all her credit hours for both terms beginning on June 1, 2010 and August 18, 2010.  The Veteran contends that she withdrew from all her credit hours from both terms in order to keep her grade point average from dropping to a level which would have placed her on academic probation.  The Veteran further reports that she was not successful in her courses during the periods beginning on June 1, 2010 and August 18, 2010 because of her enrollment in a course which she found difficult and impacted her ability to focus on her other courses.  In support of her claim, the appellant has submitted copies of academic tests, in which she received low scores.  

At no point has the appellant asserted that she needed to withdraw from all her credit hours from both terms because of any of the mitigating circumstances identified under 38 C.F.R. § 21.3132(d).  While the list of mitigating circumstances is not all inclusive, these mitigating circumstances are indicative of circumstances that are likely beyond an appellant's control during the course of academic study. Essentially, the identified mitigating circumstances under 38 C.F.R. § 21.3132(d)  suggest a higher level of hardship during an academic period than inability maintaining a grade point average due to the level of difficult academic course load. 

The record does not show that she was unable to maintain her academic studies because of circumstances beyond her control nor does the record show such mitigating circumstances.  Therefore, VA was obligated to stop her educational assistance benefits effective the first date of both terms, see §§ 21.3332, 21.4135(e)(1), thereby creating the overpayment at issue.  As such, the Board finds that the overpayment of educational assistance benefits in the calculated amount of $1,696.73 was properly created


ORDER

The overpayment of educational assistance benefits in the calculated amount of $1,696.73 was properly created.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


